Citation Nr: 1608519	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to higher initial ratings for post-traumatic stress disorder (PTSD), rated as 50 percent disabling prior to January 26, 2012 and 70 percent disabling from that date. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Indianapolis, Indiana, regional office (RO) of the Department of Veterans Affairs (VA).  That decision granted entitlement to service connection for PTSD, rated 50 percent disabling, effective May 21, 2008.  In January 2014, the RO increased the rating for PTSD to 70 percent, effective January 26, 2012.  Entitlement to TDIU has been developed as an element of the initial rating for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran offered testimony at a videoconference hearing before the undersigned on November 17, 2015.  A member of a service organization represented him at this hearing.  

However, the Veteran had submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of an attorney on November 13, 2015.  A fax was received from attorney on this same date in which he requested a postponement of the November 17, 2015 hearing in order to allow him time for preparation and to gather new evidence.  Unfortunately, these communications were not added to the record until after the November 17, 2015 hearing.  

Therefore, the Board contacted the Veteran in a January 26, 2016 letter and asked him to clarify whether or not he and his attorney wished to have a new hearing.  The letter said that if he did not respond within 30 days from the date of the letter, the Board will use the previous selection in scheduling the hearing.  A copy of this letter was sent to the Veteran's attorney.  

More than 30 days have passed since the January 26, 2016 letter, and no reply has been received from either the Veteran or his attorney.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

